Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1, 1, 13, 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, 1 of copending Applications No. 16347286, 16344567, 16462812, 16462801 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they cover essentially the same scope with variations of the phrasing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1: See claim 27 of 16347286.
Regarding claim 1: See claim 25 of 16344567.
Regarding claim 13: See claim 1 of 16462812.
Regarding claim 5: See claim 1 of 16462801.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 the term quality factor Q is not defined. Claim 1 is therefore indefinite.
Claim 2 Q and B2 are undefined. Q is the quality factor as set forth in claim 1, but this recitation does not establish what the quality factor is. The phrase “maximum angular travel of said lever fork” is indefinite. Maximum relative to what? In example does the maximum define the total angular range from one side to the other, or merely the reference point to the mid point? Claim 2 is therefore indefinite.

Claim 5 alpha and beta are not defined. Claim 5 is therefore indefinite.

Claim 12: The phrase “be centered at a right angle whose apex is on said secondary axis” is indefinite. The recitation requires a plane of interpretation. I.e. be centered at a right angle whose apex is on said secondary axis within a plane defined perpendicular to the three axes. Claim 12 is therefore indefinite. 

Claim 13 it is unclear what is “located in two parallel and distinct levels”. As presented this limitation appears to require the main axis to be the part, but this makes no sense. It appears as though applicant wants to mean the strips are in parallel planes that are at distinct levels such that they overlap in the operational range. Claim 13 is therefore indefinite.
Claims 2-23 depend from claim 1 and therefore have at least the same defect(s).

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 13, 15-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cusin (US 2013/0176829).
With regard to claim 1 Cusin discloses a timepiece regulating mechanism, comprising, arranged on a main plate (paragraph 43; claims 38, 41), 
a resonator mechanism with a quality factor Q (1 figure 1; figure 4), and 
an escapement mechanism which is subjected to the torque of drive means comprised in a movement (figures 3-4; claim 48 paragraph 20),
said resonator mechanism comprising an inertia element arranged to oscillate with respect to said plate, said inertia element being subjected to the action of elastic return means directly or indirectly attached to said plate (paragraph 43; figure 4), and 
said inertia element being arranged to cooperate indirectly with an escape wheel set comprised in said escapement mechanism (figures 3, 4; paragraphs 5, 9, 20, 25, claims 48-52, 54), characterized in that said resonator mechanism is a resonator with a virtual pivot rotating about a main axis (DP) (figures 1-4), with 
a flexure bearing including at least two flexible strips (7, 8, 12, 13, figures 1-4), and including an impulse pin (22) integral with said inertia element (figure 4), in that said escapement mechanism includes a lever (1’ figure 4) pivoting about a secondary axis (DS) and including a lever fork arranged to cooperate with said impulse pin (22 figure 4), and is a detached escapement mechanism (figure 4), 
wherein, during the operating cycle, said resonator mechanism has at least one phase of freedom in which said impulse pin is at a distance from said lever fork, and in that the lift angle (p) of the resonator, during which said impulse pin is in contact with said lever fork, is less than 10 degree (degree 0 figure 4, in figure 4 the impulse pin is shown with a clearance from the fork. Thus at each end range there must be additional lift angle points).

With regard to claim 2 Cusin discloses a regulating mechanism according to claim 1, characterized in that the inertia IB of said inertia element with respect to said main axis (DP) on the one hand, and the inertia IA of said lever with respect to said secondary axis (DS) on the other hand, are such that the ratio IB/A is greater than 2Q.a2/(0.1.rr.p2), where a is the lift angle of the lever which corresponds to the maximum angular travel of said lever fork (in figure 4 the lift situation is defined at the 0/360 degree position which would be the highest and lowest value an angle can have. Given there is no reference point to perform a comparison the value of zero for the angle necessitates that the equation is met as IB/Ia cannot be zero or lower).

With regard to claim 3 Cusin discloses a regulating mechanism according to claim 1, characterized in that said overall lift angle (B) of the resonator is less than twice the angle of amplitude by which said inertia element deviates furthest, in only one direction of motion, from a rest position (figure 4 the total oscillation range is limited by the potential collision between the inner side of 3 and the outer side of 2 – paragraph 55. This limit prevents the overall lift angle from exceeding the amplitude angle by two or more.).

With regard to claim 4 Cusin discloses a regulating mechanism according to claim 1, characterized in that the angle of amplitude, by which said inertia element deviates furthest from a rest position, is 



With regard to claim 7 Cusin discloses a regulating mechanism according to claim 1, characterized in that said escape wheel set is a silicon escape wheel (paragraphs 46, 82).

With regard to claim 8 Cusin discloses a regulating mechanism according to claim 1, characterized in that said escape wheel set is an escape wheel which is perforated to minimise its inertia with respect to its axis of pivoting (figures 4-6; the wheel has holes).

With regard to claim 9 Cusin discloses a regulating mechanism according to claim 1, characterized in that said lever is perforated to minimise its said inertia (la) with respect to said secondary axis (DS) (figures 1-4, the lever has holes).

With regard to claim 10 Cusin discloses a regulating mechanism according to claim 1, characterized in that said lever is symmetrical with respect to said secondary axis (DS) (figures 1-4)

With regard to claim 13 Cusin discloses a regulating mechanism according to claim 1, characterized in that said flexure bearing includes two flexible strips (12, 13, 8 figure 4)) which are crossed in projection onto a plane perpendicular to said main axis (DP) (projections of the flexible strips would cross), at said virtual pivot defining said main axis (DP) (figure 4), and located in two parallel and distinct levels (figure 4 the strips are in parallel and distinct locations on the balance).


With regard to claim 15 Cusin discloses a regulating mechanism according to claim 13, characterized in that said two flexible strips are identical and are positioned in symmetry (figure 4)

With regard to claim 16 Cusin discloses a regulating mechanism according to claim 13, characterized in that each said flexible strip forms part of a one-piece assembly in one piece with means thereof for alignment and attachment to said plate (figures 1-4, abstract, paragraphs 12, 33, 46, 54) or to an intermediate elastic suspension strip attached to said plate and arranged to allow a displacement of said flexure bearing and of said inertia element in the direction of said main axis (DP) (figures 1-4, abstract, paragraphs 12, 33, 46, 54)

With regard to claim 17 Cusin discloses a regulating mechanism according to claim 1, characterized in that at least said resonator mechanism is attached to an intermediate, elastic suspension strip attached to said plate and arranged to allow a displacement of said resonator mechanism in the direction of said main axis (DP) (figure 4), and in that said plate includes at least one shock absorber stop at least in the direction of said main axis (DP), arranged to cooperate with stiff elements of said inertia element (figures 1-4 the structure has a compound elastic system with at least 2 stages of elastic support. The system is therefore capable of meeting the shock requirement)

With regard to claim 18 Cusin discloses a regulating mechanism according to claim 1, characterized in that said inertia element includes inertia blocks for adjusting rate and unbalance (3 figure 4).



With regard to claim 20 Cusin discloses a regulating mechanism according to claim 1, characterized in that said lever includes bearing surfaces (pallets figure 4) arranged to cooperate in abutment with teeth comprised in said escape wheel set and to limit the angular travel of said lever (figure 4; paragraphs 5, 9, 20, 25, claims 48-52, 54)

With regard to claim 21 Cusin discloses a regulating mechanism according to claim 1, characterized in that said flexure bearing is made of oxidised silicon to compensate for the effects of temperature on the rate of said regulating mechanism (paragraphs 46, 114; claim 40).

With regard to claim 22 Cusin discloses a timepiece movement including drive means and a regulating mechanism according to claim 1, wherein said escapement mechanism is subjected to the torque of said drive means (paragraphs 6, 7, 9, 11, 31, 113).

With regard to claim 23 Cusin discloses a watch including a regulating mechanism according to claim 22  (figures 3, 4; paragraphs 5, 9, 20, 25, claims 48-52, 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cusin (US 2013/0176829) in view of Kawauchiya (US 2015/0063084)
With regard to claim 11 (depends from claim 1) Cusin does not detail the size of the plate and thus fails to disclose the claimed: wherein a largest dimension of said inertia element is greater than half of a largest dimension of said plate. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Cusin’s plate/bridge within 2x the size of the inertia element. The reason for doing so would have been to provide a support plate proportional to the inertia element. Such a modification would be necessary for a wide range of horology application. In example a tourbillion mounts the balance on a rotating plate to attempt to account for the effect of gravity on the part. In such applications the mounting plate must be reasonably proportional to the parts to facilitate easy rotation. Evidence of the proportions of a balance to tourbillion rotary plate are provided by Kawauchiya figure 2.

With regard to claim 6 Cusin discloses the regulating mechanism according to claim 1, characterized in that said lever is in a single layer of silicon, placed on a pivot with respect to said plate (paragraph 46).
Cusin does not teach a metal arbor. Kawauchiya teaches a tourbillion with a rotary arbor 39b figure 2. Kawauchiya teaches using hard metals to form contact points. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Cusin’s escapement inside a tourbillion as taught by Kawauchiya including an arbor 39 made of metal, such that the level is a single layer of silicon placed on a metal arbor with respect to a plate, as taught by Kawauchiya. The reason for doing so would have been to protect the operation of the movement against the effects of gravity, as taught by Kawauchiya and to prevent needless wear of the bearing as taught by Kawauchiya. 

Allowable Subject Matter
Claims 5, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This statement pertains to 35 USC 102 and 103. This statement does not pertain to 35 USC 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3-11-22
/SEAN KAYES/Primary Examiner, Art Unit 2844